Citation Nr: 0805788	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant's deceased 
husband as a veteran for Department of Veterans Affairs (VA) 
benefits purposes.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The appellant claims that her deceased husband had qualifying 
service in the Philippines during World War II.  He died in 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of June 2005 by the 
VA Regional Office (RO) in Manila, Philippines.  In the 
decision letter, the RO concluded that the appellant's 
deceased husband did not have service which was qualifying 
for VA benefits purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.

2.  The appellant's deceased husband did not have active 
service in the United States Armed Forces, to include service 
as a member of the Philippine Commonwealth Army, with the 
Philippine Scouts, or with the recognized guerillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant's deceased 
husband as a veteran for VA benefits purposes are not met.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.40, 3.41, 
3.203 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant's deceased spouse had qualifying service to 
establish veteran status; if not, she is not a proper 
claimant for VA benefits.  The record includes service 
department certification of nonservice.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding, the Board's review is limited to 
interpreting the pertinent law and regulations.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated. Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).

The appellant previously filed a claim for a burial allowance 
in September 1968.  The claim was denied by the RO in October 
1968 on the basis that the veteran did not have qualifying 
service.  However, the claims file was subsequently lost and 
has since been rebuilt.  As a result, the Board is unable to 
determine exactly what evidence was of record at that time.  
In light of this, the Board will consider the current claim 
on a de novo basis.  

The veteran's death certificate indicates that he died in 
September 1967 as a result of a ruptured aneurism of the 
aorta.  

A Request for Information form dated in July 1976 shows that 
the service department reported that the "Subject has no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces."   

The appellant filed her current claim in June 2005.  She 
asserts that her deceased husband had service during World 
War II, and that he had been a prisoner of war.  In support 
of her claim, she has submitted various documents, including 
affidavits and documents which purport to be from the Armed 
Forces of the Philippines.  

As was noted above, the service department previously 
certified that the "Subject has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  Based on that certification, in June 2005, the RO 
sent a letter to the appellant denying her claim on the basis 
that there was no evidence that her spouse had qualifying 
service.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran (or in this case, that the deceased 
spouse of the appellant was a veteran).  The term "veteran" 
is defined in 38 U.S.C.A. § 101(2) as a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  Under 38 C.F.R. §§ 3.40 and 3.41, certain 
service with the Commonwealth Army of the Philippines, with 
the Philippine Scouts, and guerilla service is included for 
VA benefits purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody or, if the copy was submitted by an 
accredited agent, attorney or service organization 
representative who has successfully completed VA-prescribed 
training on military records, and who certifies that it is a 
true and exact copy of either an original document or of a 
copy issued by the service department or a public custodian 
of records; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The appellant has submitted documents in support of the claim 
that her deceased husband had service during World War II.  
However, none of the documents was a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge issued by a United States service 
department.  In addition, the VA is unable to substantiate 
whether the documents are genuine with accurate information.  
Therefore, they do not meet the criteria set forth under 
38 C.F.R. § 3.203(a).

In July 1976, the service department, through the National 
Personnel Records Center, specifically determined that the 
appellant's deceased husband had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  The Board finds that the service department's 
determination that the appellant's deceased husband did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces, is binding on the VA.  
Accordingly, there is no basis to recognize the appellant as 
the surviving spouse of a veteran for VA benefits purposes.


ORDER

Entitlement to recognition of the appellant's deceased 
husband as a veteran for VA benefits purposes is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


